10

11

12

13

14

15

16

17

18

19

20

21

22

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
PRISCILLA STUART BARDES ESTATE, Case No.: 2:19-cv-00836-APG-BNW
Plaintiff Order
v.
QUALITY LOAN SERVICE, CORP., et al.,

Defendants

 

 

 

 

Plaintiff Priscilla Stuart Bardes Estate has not provided a mailing address to which court
filings may be sent. Because the plaintiff is not authorized to register as a filer in the court’s
electronic filing system, the plaintiff cannot receive documents through the provided email
address. See LR IC 2-1. I therefore advise the plaintiff to provide a physical address (or Post
Office Box number) to which filings may be sent. If the plaintiff does not provide a physical
address or Post Office box number, she will not receive court filings either electronically or by
mail. Instead, she will be responsible for checking the docket and obtaining copies of filings.

I am instructing the clerk of court to provide copies of this order and my prior order to the
plaintiff via email as a one-time courtesy to the plaintiff. No further court filings will be
provided to the plaintiff via email.

IT IS THEREFORE ORDERED that the clerk of court shall provide copies of this order
and my prior order (ECF No. 11) to the plaintiff at TheUnitedStatesforAmerica@mail.com.

DATED this 6th day of June, 2019.

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 
